MIDDLETON, P. J.
Epitomized Opinion
First Publication of this Opinion
Buddenberg brought this action and recovered a judgment against The Citizens Co. in the Cuyahoga Common Pleas on a claim for money loaned the Company and for services rendered in its behalf as -an architect and. estimator. Error was taken to the decision of the Common Pleas and the case thus reached the Court of Appeals, which held as follows:
The complaint here made is that the jury allowed both claims on the uncorroborated testimony of Buddenberg and that therefore its verdict is not supported by sufficient evidence. The record shows, however, that there was some corroborating testimony, particularly in respect to a claim1 for a loan of $500 to the Company, but, if this weie not so, a reviewing court would not be warranted in reversing a judgment solely on the ground that it was recovered on the uncorroborated testimony of a plaintiff. If the plaintiff’s story is a reasonable one, and it is based upon facts that might ordinarily and usually happen in the affairs of men, no logical reason exists to reject such evidence., Moreover, it is the estab-l’shed law of this state that:
“A mere difference of opinion between the court and jury does not warrant the former in setting aside the finding or the latter. That would he in effect to' abolish the institution of juries and substitute the court to try all questions. of .fact. It must be clear that the jury erred bef ore a new trial will be granted on the ground that the. verdict is against -the weight of the evidence.” French v. Miller, 2 OS. 45.
We cannot say that the verdict in this case A.clearly wrong and the judgment is affrmed.